Bullard, J.,

delivered the opinion of the court.
The plaintiffs sue to rescind a judgment rendered against them and ordered to be satisfied out of their property, while minors, on various grounds, as set forth in the petition; and, among others, that the suit against their tutor was not well defended, and that they were aggrieved by the judgment. Code of Practice, article 615. The assignee of the person in *275whose favor the original judgment was rendered is made a party defendant.
Where a family meeting consent to mortgage the property of minors to obtain a loan, to enable the tutor to discharge a judgment against them, and the loan not being procured, hut thetutorpaysthe amount of the judgment with other fpnds of the minors in his hands, it will he valid.
The tutor has a right to dispose of the funds in his hands on his responsibility; and where he pays a judgment obtained against his pupils, the judgment cannot be rescinded, and the amount recovered back from the owner, who received payment. If tire tutor paid without proper authority, the minors must look to him as in case of mal-adminis-tration of their estate.
The defence relied on is, that the judgment was paid by the tutor of the plaintiffs to the assignee, out of funds of the plaintiffs, in his hands, and that there is no nullity in the judgment.
It is shown by the evidence in the record, that, after the rendition of the judgment, the father and tutor of the plaintiffs provoked a family meeting, composed of the nearest relatives of the minors, some of whom figure in this case as parties, and that the family meeting authorized the tutor to procure a loan, by mortgage of the minors’ property, for the purpose partly of paying the judgment in question, together with other debts, which they say on oath had been contracted for the sustenance and education of the plaintiffs and for the better administration of their property. The loan was not procured, but it appears that afterwards money came into the hands of the tutor, in consequence of the sale of some property of the minors, which was not provoked by him, and that out of that fund he discharged the judgment in question.
If the family meeting consented to create an incumbrance on the property of the plaintiffs to pay the debt in question, they may fairly be said to have authorized the payment by means less onerous to the parties. The tutor had a right to dispose of the money in his hands,- under his responsibility, and we are of opinion that, under such circumstances, the plaintiffs must look to their tutor, if he has mal-administered their estate.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.